HELENE N. WHITE, Circuit Judge, concurring.
I join in the affirmance but write separately to clarify several aspects of the record. Because this appeal concerns the sufficiency of the evidence to support the verdict, an accurate account of the testimony is particularly important. No evidence was presented at trial that Corley actually fell. But see Maj. Op. at 210, 210-11. Corley’s complaint alleged, and she testified at trial, that while she was pushing her shopping cart, her right foot slipped on water on the floor and she felt a pop in her knee. PID 8, 1156, 1164-66. Wal-Mart surveillance videos played for the jury show Corley’s right foot slipping and her walking with a limp after the slip. See thirteen-second video titled “Actual Customer Slip,” and video titled “One Hour Prior” at 3:39:00 to 3:40:30. The district court’s opinion denying Wal-Mart’s motion for judgment as a matter of law correctly states that it was undisputed at trial that Corley slipped and twisted her knee. PID 1397-98.
Additionally, contrary to the majority’s assertion that “none of the footage actually captured anything in Aisle 6,” Maj. Op. at 210, Wal-Mart surveillance videos in the record captured the portion of aisle six where Corley slipped and twisted her knee, and show it happening. Both Cor-ley’s counsel and Wal-Mart’s counsel stated in opening statement that Wal-Mart’s surveillance videos captured Corley’s slip, PID 1037,1049-50, and Wal-Mart’s memorandum in support of its motion for judgment as a matter of law states, “The video shows the plaintiff slip as she exits aisle six.” PID 751, 1402. The district court correctly stated that “both the slip and employees’ efforts to clean up the spill were captured on videotape.” PID 1398.
Lastly, there is no record support for the majority’s statement that the water on which Corley slipped covered “a large area.” Maj. Op. at 210. Corley testified that the water she slipped on was about the size of a plate. PID 1194. Wal-Mart surveillance videos depict employees wiping up the spill at the end of aisle 6 and extending into the main aisle, but there was no testimony that the spill itself covered a large area and the water cannot be seen on the videos.